DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12, 13 and 18 are objected to because of the following informalities:
(claim 12, lines 2-3) “the at least one additional control pod” should be changed to “the additional control pod”.
(claim 13, lines 2-3) “a second at the bridge” should be changed to “a second control panel at a bridge”.
(claim 18, line 6) “a second communication cable” should be changed to “the second communication cable”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,787,877.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-11, 13-17, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holmes et al. (2016/0090810).
As concerns claim 2, Holmes shows a blowout preventer system (10) comprising: a lower blowout preventer stack (14) comprising a set of hydraulic components (13), a lower marine riser package (18) comprising a first control pod (30) and a second control pod (32), wherein the first and the second control pods being adapted to provide, during use, redundant control of the set of hydraulic components of the lower blowout preventer stack (Fig. 1; paragraph 0025 & 0026), and to be connected, during use, to a main surface control system (31, 33) on a boat or vessel (26) and to be controlled, during use, by the surface control system, the lower blowout preventer stack comprising an additional control pod (34), wherein the additional control pod being adapted to be connected to an additional surface control system (38) and to be controlled, during use, 
As concerns claim 3, Holmes shows wherein the first and second control pods are each capable of performing a number of functions and the additional control pod is capable of performing a fewer number of functions compared to the number of functions supported by the first and second control pods (Fig. 1; paragraph 0025-0031).
As concerns claim 4, Holmes shows wherein the fewer number of functions includes a subset of functions compared to the number of functions supported by the first and second control pods (Fig. 1; paragraph 0025-0031).
As concerns claim 5, Holmes shows wherein the blowout preventer system further comprises an acoustic control pod, and wherein the additional control pod comprises or is integrated with the acoustic control pod (paragraph 0012 & 0016).
As concerns claim 6, Holmes shows wherein the additional surface control system is adapted, during use, to monitor one or more functions of the lower blowout preventer stack (paragraph 0028).
As concerns claim 7, Holmes shows wherein the blowout preventer system further comprises an additional subsea control unit (44) connected to the additional control pod (34), wherein the additional subsea control unit is adapted to control, during use, the additional control pod (Fig. 1; paragraph 0027 & 0028) 
As concerns claim 8, Holmes shows wherein the additional subsea control unit is adapted, during use, to monitor one or more functions of the lower blowout preventer stack (paragraph 0028).
As concerns claim 9, Holmes shows wherein the additional surface control system, during use, is adapted to receive one or more sensor signals from one or more units selected from the group consisting of: the surface control system, a surface flow meter, measuring one or more current flows of hydraulic fluid to the lower blowout preventer stack, the lower marine riser package, a pressure transmitter located on the lower marine riser package, a power hub of the lower marine riser package, and a communication hub of the lower marine riser package (paragraph 0028).
As concerns claim 10, Holmes shows wherein the additional subsea control unit is adapted to receive one or more input signals, during use, from one or more units selected from the group consisting of: a power hub of the lower marine riser package, a communication hub of the lower marine riser package, a position and pressure sensor of the lower blowout preventer stack, a pressure transmitter of the lower blowout preventer stack, a pressure transmitter of an autoshear hydraulic circuit, a pressure transmitter of a deadman hydraulic circuit, one or more pressure transmitters of a closing shear ram circuit, and one or more pressure transmitters of a blind shear ram circuit, and wherein the additional subsea control unit is adapted to initiate, during use, one or more safety instrumented functions in response to one or more of a control 
As concerns claim 11, Holmes shows wherein the additional surface control system is independent from the main surface control system controlling the first and second control pods of the lower marine riser package (Fig. 1).
As concerns claim 13, Holmes shows wherein the additional surface control system comprises at least a first control panel in a driller's house and a second control panel at a bridge of the boat or vessel (paragraph 0027 & 0028).
As concerns claim 14, Holmes shows wherein one or more of the following, are SIL (safety integrity level) rated as a connected system: the additional surface control system, and the additional control pod (paragraph 0027-0031). 
As concerns claim 15, Holmes shows wherein one or more of the following, are SIL (safety integrity level) rated as a connected system: the additional subsea control unit, the additional surface control system, and the additional control pod (paragraph 0027-0031).
As concerns claim 16, Holmes shows wherein the additional surface control system is adapted to automatically activate, during use, at least one safety instrumented function in response to one or more predetermined conditions (paragraph 0027-0031).
As concerns claim 17, Holmes shows wherein the additional subsea control unit is adapted to activate, during use, at least one safety instrumented function in response to one or more predetermined conditions (paragraph 0027-0031).
As concerns claim 21, Holmes shows wherein communication lines between the main surface control system and the first and second control pods are independent of 
As concerns claim 22, Holmes shows a set of valves (39) that are controlled by the first control pod (30) and the second control pod (32), and which valves control the hydraulic components in the lower blowout preventer stack; and wherein the additional control pod (34) also is configured to control the set of valves (39) that control the hydraulic components in the lower blowout preventer stack (Fig. 1).
Allowable Subject Matter
Claims 12 and 18-20 would be allowable if a terminal disclaimer was timely filed to overcome the nonstatutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679